Citation Nr: 0000557	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active service from June 1972 to October 
1973.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for PTSD, and determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a nervous condition.  
The veteran has perfected an appeal of that decision.

The issue of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a nervous condition is addressed in the remand 
section of this decision.  


FINDING OF FACT

The medical evidence indicates that the veteran has PTSD, he 
has provided lay evidence of an in-service stressor, and the 
medical evidence shows that the PTSD is related to the in-
service stressor. 


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
the claim of entitlement to service connection for PTSD is 
whether the veteran has presented evidence that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 2348 (1998).  A well grounded claim is a 
plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps, 
126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

In order to establish a well-grounded claim for service 
connection for PTSD, the veteran must provide 1) medical 
evidence showing a current diagnosis of PTSD; 
2) lay evidence of having experienced a stressor during 
service; and 3) medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.  
Gaines v. West, 11 Vet. App. 353 (1998).  In determining 
whether the claim is well grounded, the evidence is generally 
presumed to be credible.  See Arms v. West, 12 Vet. App. 188 
(1999).

Service department records reflect that the veteran was 
transferred to the U.S.S. Oriskany in December 1972 and 
reported for duty in January 1973.  A June 1973 notation in 
the veteran's personnel file shows that he was advised that 
he could be separated because of his frequent involvement of 
a discreditable nature with military authorities and that 
failure to overcome his deficiencies could result in such 
separation.  A July 1973 service medical record indicates 
that the veteran had been in the brig for 30 days due to a 
robbery, and that he was then in the brig for fighting.  The 
medical record shows that he was depressed.  The September 
1973 separation physical examination reflects a normal 
psychiatric evaluation. 

The medical evidence indicates that the veteran has a long 
history of psychiatric treatment under various diagnoses and 
incarcerations for numerous criminal offenses.  As the result 
of a psychiatric evaluation in May 1986 his symptoms were 
assessed as schizophrenia and paranoia.  In February 1987 his 
psychiatric symptoms were described as depression and mood 
swings, and in January 1988 his symptoms were attributed to 
PTSD.  In June 1988 he was hospitalized with diagnoses of an 
antisocial or borderline personality disorder, depression, 
cocaine dependence, and suicidality.

Medical treatment records from a state mental hospital in 
October 1988 and January 1989 show diagnoses of polysubstance 
abuse and bipolar disorder, mixed type, with psychotic 
features.  

In a March 1998 medical report the veteran's treating 
therapist reported that he underwent treatment for 
polysubstance abuse and PTSD in 1997.  The report of a March 
1998 VA psychological evaluation shows that the testing 
results were not valid because the veteran had greatly 
exaggerated his psychiatric symptoms.  During the evaluation 
he reported having served in combat in Vietnam, which is not 
supported by his service records.  As a result of the 
psychological evaluation the VA psychologist determined that 
although the veteran had some symptoms of PTSD, the data did 
not support that diagnosis.  The examiner provided a 
diagnosis of a bipolar disorder by history, polysubstance 
dependence, and to rule out an antisocial personality 
disorder.

A July 1998 medical report shows that the veteran's PTSD is 
due to a sexual assault that occurred while he was in 
service.  His degree of psychiatric disability due to PTSD 
was described as moderate to severe.  

A medical statement from a VA psychologist in November 1998 
indicates that the veteran was sexually abused at the age of 
12, at which time he began "acting out"; that he ran away 
from home at the age of 13; and that he joined the Navy at 
age 17.  The statement also indicates that he reported having 
again been sexually abused by several service members aboard 
the U.S.S. Oriskany off the coast of Vietnam while taking a 
shower.  He also stated that he was scared at the time the 
assault occurred because a man was missing off the ship and 
he was afraid that he would be thrown overboard.  He reported 
that his military record was basically good until this time 
and that it was only after this incident that he began to 
incur severe disciplinary action which eventually resulted in 
his separation from service.  

The examiner noted that this second incident of sexual abuse 
further intensified his "tough guy persona," and that while 
some of the veteran's problems could be attributed to 
substance abuse and the lifestyle that so often occurred with 
substance use, it was also possible that his behavior was a 
reaction to the sexual abuse. 

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for PTSD is 
well-grounded.  The veteran has presented medical evidence of 
a current diagnosis of PTSD; lay evidence of having incurred 
a sexual trauma in service; and medical evidence of a nexus 
between the PTSD diagnosis and the sexual trauma.  Gaines, 11 
Vet. App. at 353.  

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing the evidence relevant to the claim.  
Epps, 126 F.3d at 1468.  Although the evidence is presumed to 
be credible for the purpose of determining whether the claim 
is well grounded, that presumption no longer applies in 
adjudicating the substantive merits of the claim.  Evans v. 
West, 12 Vet. App. 22 (1998).  Service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the verified in-service stressor.  38 C.F.R. § 3.304(f).  In 
light of the conflicting psychiatric diagnoses that have been 
applied to the veteran's case and the absence in the service 
records of any documentation of the claimed sexual trauma, 
the Board finds that additional development is required prior 
to determining whether service connection for PTSD is 
warranted.


ORDER

The claim of entitlement to service connection for PTSD is 
well-grounded.  


REMAND

The report of the March 1998 VA psychological evaluation 
shows that the veteran reported that three black shipmates 
raped him while showering.  He reported that they teased him, 
hit him, threatened him with a gun, and forced him to have 
oral sex with them, and that they threatened to kill him and 
throw him overboard if he said anything.  He stated that this 
scared him because a man was missing off the ship.  He denied 
having reported the incident until he filed his service 
connection claim in 1997, and stated that no one could 
corroborate its occurrence.

None of the veteran's service records indicate that a sexual 
assault occurred.  In October 1997 the RO asked the veteran 
to provide specific information about his claimed in-service 
stressor, but did not provide the veteran the development 
letter to be used for verification of claimed personal 
assaults.  In December 1997 the veteran provided a stressor 
statement detailing the above mentioned sexual assault.  In 
that regard, the Board notes that the veteran's own 
statements cannot, as a matter of law, establish the 
occurrence of non-combat stressors.  See Dizoglio v. Brown, 9 
Vet. App. 163 (1996).  

The Veterans Benefits Administration Manual M21-1 (Manual 
M21-1) requires that "[i]n cases where available records do 
not provide objective or supportive evidence of the alleged 
in-service stressor, it is necessary to develop for this 
evidence."  Manual M21-1, Part III,  5.14(b)(3) (April 30, 
1996).  As to personal assault PTSD claims, Manual M21-1, 
Part III,  5.14(c) indicates that a specific letter for the 
development of those claims must be provided to the veteran.  
As previously stated, the RO has not provided that letter to 
the veteran.  Following the veteran's response to the letter, 
appropriate development should be undertaken to verify the 
veteran's claimed stressor.

As noted in the November 1998 medical statement, the veteran 
reported that his military record was basically good until 
the sexual assault and that it was only after that incident 
that he began to incur severe disciplinary action.  The 
Manual M21-1 provides that if the military record contains no 
documentation that a personal assault occurred, alternative 
evidence might still establish an in-service stressful 
incident.  Behavioral changes that occurred at the time of 
the incident may indicate the occurrence of an in-service 
stressor.  Evidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA psychiatrist.  Manual M21-1, Part III,  
5.14(c).  

On remand, in verifying the existence of an in-service 
stressor and any other material issue, the equipoise standard 
of proof, not the preponderance standard, must be applied.  
See Patton v. West, 12 Vet. App. 272 (1999); see also YR v. 
West, 11 Vet. App. 393, 399 (1998) ("[i]n a system where 
equipoise is the standard of proof, evidence of this nature 
cannot be ignored").  

In addition, a remand is warranted to correct a procedural 
defect if it is essential for a proper appellate decision.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 19.9, 20.700 (1999).  In July 1998 the veteran 
requested a personal hearing before the local hearings 
officer.  In the September 1998 statement of the case, the RO 
acknowledged the veteran's request for a hearing, but the 
hearing has not been provided.  Because there is no statement 
from the veteran or his representative withdrawing his 
hearing request, the RO should schedule the veteran for a 
hearing on the issues of service connection for PTSD and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a personal hearing at the local 
office before a hearing officer, and 
associate with the claims folder a copy 
of the notice mailed to the veteran 
notifying him of the scheduled hearing 
and the hearing transcript.  

2.  The RO should complete the 
development required for adjudicating a 
PTSD claim based on personal assault in 
accordance with the Manual M21-1.  The RO 
should give the veteran an appropriate 
time period within which to respond to 
any request for additional information.  

3.  The RO should obtain from the service 
department the veteran's entire personnel 
file to include any disciplinary actions 
and/or performance evaluations pertaining 
to him.  

4.  If the above-requested development 
results in confirmation that the alleged 
in-service sexual assault occurred, the 
veteran should be provided a VA 
psychiatric examination by a board of two 
psychiatrists for the purpose of 
obtaining an opinion on whether the 
veteran has PTSD as a result of the 
verified stressor. The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiners in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as psychological tests, that are 
deemed necessary for an accurate 
assessment.  

The examiners should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on the available evidence and 
sound medical principles, provide a 
diagnosis of any pathology found.  If the 
evaluation results in a diagnosis of 
PTSD, the examiners should identify and 
describe the stressor causing PTSD.  
Specifically, the examiners should 
provide an opinion on whether the 
verified in-service stressor caused the 
veteran to have PTSD.  The examiners 
should also explain how the veteran's 
symptoms and stressor(s) meet the 
diagnostic criteria of the American 
Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiners 
should provide the complete rationale for 
all opinions given.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to service connection for 
PTSD and whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a nervous condition.  If 
any benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	N. W. Fabian
	Acting Board Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

